


109 HR 5840 IH: Energy Employees Occupational Illness

U.S. House of Representatives
2006-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5840
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2006
			Ms. Jackson-Lee of
			 Texas (for herself, Mr. Udall of
			 Colorado, Mr. Strickland,
			 and Mr. Udall of New Mexico)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to clarify the roles and responsibilities of
		  the agencies and actors responsible for the administration of such compensation
		  program, and for other purposes.
	
	
		1.Short title; references;
			 effective date
			(a)Short
			 titleThis Act may be cited as the Energy Employees Occupational Illness Compensation Program
			 Improvement Act of 2006.
			(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384
			 et seq.).
			(c)Effective
			 dateExcept as otherwise expressly provided, this Act and the
			 amendments made by this Act shall take effect 30 days after the date of the
			 enactment of this Act.
			2.FindingsThe Congress finds as follows:
			(1)The Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) (referred to in this
			 Act as the EEOICPA) was intended to—
				(A)ensure the payment
			 of timely, uniform, adequate compensation to covered employees
			 (and, where applicable, survivors of such employees) for occupational illnesses
			 incurred by such employees in the performance of duty for the Department of
			 Energy and certain of its contractors, subcontractors, and vendors; and
				(B)provide parity for
			 uranium miners under the Radiation Exposure Compensation Act (42 U.S.C. 2210
			 note).
				(2)Four Federal agencies (the Departments of
			 Labor, Health and Human Services, Energy, and Justice), are assigned
			 responsibilities under the EEOICPA pursuant to Executive Order 13179,
			 Providing Compensation to America's Nuclear Weapons Workers
			 (December 7, 2000; 65 Fed. Reg. 77487).
			(3)The Department of
			 Labor began accepting claims under Subtitle B of the EEOICPA on July 31,
			 2001
			(4)The Department of
			 Health and Human Services (HHS), through the National Institute for
			 Occupational Safety and Health (NIOSH), performs radiation dose reconstruction
			 for cancer claims under the EEOICPA.
			(5)Atomic workers served the Nation and
			 improved national defense by building and testing nuclear weapons, while
			 putting their health in jeopardy from exposure to radiation, beryllium, and
			 other toxic substances. Claims for radiation-related cancers depend on credible
			 and complete radiation records. Because the radiation exposure of some workers
			 was unmonitored, and in certain circumstances it is not feasible to estimate
			 radiation dose with sufficient accuracy, Congress provided that workers may
			 petition to be members of the Special Exposure Cohort (SEC). Members of the SEC
			 receive an automatic presumption that their cancer is the result of
			 occupational exposure to ionizing radiation. Twenty-two cancers are covered
			 under this presumption. Under subtitle B of the EEOICPA, covered claimants
			 receive a $150,000 lump sum benefit plus prospective medical costs.
			(6)Executive Order
			 13179 directs the Secretary of Health and Human Services to promulgate
			 regulations for establishing membership in the Special Exposure Cohort, and to
			 consider and issue determinations on petitions by classes of employees
			 requesting recognition as members of the SEC.
			(7)As prescribed by the EEOICPA, the Secretary
			 of Health and Human Services may, subject to a recommendation by the Advisory
			 Board on Radiation and Worker Health (referred to in this section as the
			 Advisory Board), designate additional classes of workers as
			 members of the Special Exposure Cohort without further legislative action,
			 if—
				(A)it is not feasible
			 to estimate with sufficient accuracy the radiation dose that members of the
			 class received; and
				(B)there is a
			 reasonable likelihood that such radiation dose may have endangered the health
			 of the members of the class.
				(8)There is a
			 four-step administrative review process for evaluating SEC Petitions. The
			 process is as follows:
				(A)Step
			 oneThe National Institute
			 for Occupational Safety and Health receives an SEC petition and determines
			 whether the petition meets the regulatory requirements for the petition to be
			 evaluated, and then evaluates each qualified petition to determine whether it
			 is feasible given the available radiation monitoring data to estimate radiation
			 dose with sufficient accuracy. Following such evaluation, the National
			 Institute for Occupational Safety and Health issues a written recommendation to
			 the petitioners and the Advisory Board.
				(B)Step
			 twoThe Advisory Board
			 conducts an independent review of the evaluation by and recommendation from the
			 National Institute for Occupational Safety and Health, and makes a
			 recommendation to the Secretary of Health and Human Services regarding the
			 petition. Subject to Advisory Board direction, a technical support contractor
			 may be used to assess technical issues related to the petition, evaluation
			 report, or recommendation.
				(C)Step
			 threeNot later than 30 days
			 after receipt of the Advisory Board’s recommendation, the Secretary of Health
			 and Human Services issues a final agency decision to grant or deny the
			 petition, and transmits such decision to Congress.
				(D)Step
			 fourCongress has 30 days to
			 review the Secretary's decision. If Congress does not legislatively reverse the
			 Secretary's decision within 30 days, it will go into effect as ordered by the
			 Secretary
				(9)In late 2005, the
			 Office of Management and Budget issued a Passback communication to the
			 Department of Labor that contained the following statement:
				
					Energy
				Employees Occupational Illness Compensation Program Act (EEOICPA) Part
				BESA (Department of Labor’s Employment Standard’s
				Administration) is to be commended for identifying the potential for a large
				expansion of EEOICPA Part B benefits through the designation of Special
				Exposure Cohorts (SEC). The Administration will convene a White House-led
				interagency work group including HHS and Energy to develop options for
				administrative procedures to contain growth in the cost of benefits provided by
				the program. Discussions are not limited to, but will involve, the following
				five options.
						1.Require
				Administration clearance of SEC determination[s];
						2.Address any
				imbalance in membership of President’s Advisory Board on Radiation and Worker
				Health;
						3.Require an
				expedited review by outside experts of SEC recommendations by NIOSH;
						4.Require NIOSH to
				apply conflict of interest rules and constraints to the Advisory
				Board’s contractor; and
						5.Require that NIOSH
				demonstrate that its site profiles and other dose reconstruction guidance are
				balance[d].
						.
			(10)Congress finds that the policies outlined
			 in the Office of Management and Budget Passback statement referred to in
			 paragraph (9), if implemented, will
			 contravene Congressional intent and weaken statutory checks and balances
			 designed to ensure scientifically credible and fair decisions regarding SEC
			 designations. Administration clearance could result in the
			 substitution of budget logic for scientific findings; addressing any
			 imbalance in the Advisory Board could result in an Advisory
			 Board tilted against SEC designations; imposing constraints
			 could allow agency officials to interfere with the independence of the audit
			 contractor supporting the Advisory Board, and; expedited reviews by
			 outside experts could lead to costly, time consuming, and extralegal
			 reviews of Advisory Board recommendations.
			(11)There is no evidence that unwarranted
			 Special Exposure Cohort petitions have been granted, or that any actions have
			 been taken that would otherwise justify any of the five options outlined in the
			 Office of Management and Budget Passback statement referred to in
			 paragraph (9).
			(12)Two Advisory
			 Board members were removed by the President in 2006 without apparent cause, and
			 currently the Advisory Board composition is not balanced, as required by
			 EEOICPA and the Federal Advisory Committee Act.
			(13)The amendments
			 made by this Act to the Energy Employees Occupational Illness Compensation
			 Program Act of 2000 ensure that classes of employees who apply for membership
			 in the Special Exposure Cohort by reason of illnesses arising out of exposure
			 to radiation while performing work in support of the Nation’s nuclear weapons
			 programs receive a fair determination of their claims.
			3.Compensation
			 program and compensation fundSection 3612(e) (42 U.S.C. 7384e(e)) is
			 amended—
			(1)in the heading of
			 the subsection, by striking not paid from compensation fund;
			(2)by striking
			 No costs incurred and inserting (1)
			 In general—No
			 costs incurred; and
			(3)by
			 adding at the end the following:
				
					(2)Administrative
				costs and annual budget requirements of agencies
						(A)Department of
				Labor
							(i)The Secretary of
				the Department of Labor shall include as part of the annual budget request for
				the Department any administrative costs necessary to carry out its
				responsibilities under this Act. Appropriations shall be allocated in
				appropriations acts directly to the Department of Labor to carry out its
				responsibilities under this Act.
							(ii)To ensure the timely transfer of records
				and information needed by the Department of Labor and the Department of Health
				and Human Services for claims adjudication, the Secretary of the Department of
				Labor may transfer funds to the Department of Energy, if appropriations made
				available to the Department of Energy under other appropriation Acts are
				insufficient for the Department of Energy to carry out its responsibilities
				under this Act.
							(B)National
				Institute for Occupational Safety and HealthThe Secretary of
				Health and Human Services shall include as part of the annual budget request
				for the National Institute for Occupational Safety and Health any
				administrative costs necessary for the National Institute for Occupational
				Safety and Health to carry out its responsibilities under this
				Act.Appropriations shall be allocated in appropriations acts directly to the
				Department of Health and Human Services to carry out its responsibilities under
				this Act.
						(C)Advisory Board
				on Radiation and Worker Health
							(i)The Secretary of the Department of Health
				and Human Services shall include as part of the annual budget request for the
				Department any administrative costs and any staff and contract support costs
				necessary for the Advisory Board on Radiation and Worker Health (in this
				section referred to as the Advisory Board) to carry out its
				responsibilities under this Act. Appropriations shall be allocated in
				appropriations Acts directly to the Department of Health and Human Services for
				the Advisory Board to carry out its responsibilities under this Act.
				Appropriations Acts shall also designate a line item for the Advisory Board,
				separate from the budget for the Department of Health and Human Services, for
				the activities of the Advisory Board related to the compensation program under
				this Act.
							(ii)An annual budget request for the Advisory
				Board shall be prepared by the Advisory Board, in consultation with the
				Designated Federal official appointed under section 3624(c)(1)(B), and
				submitted to the Secretary of the Department of Health and Human Services on a
				schedule to be established by the Secretary. If the amount requested by the
				Advisory Board is modified by the Secretary, the amount requested by the
				Advisory Board and any modifications shall be identified and explained in the
				budget
				request.
							.
			4.Subcontractors of
			 atomic weapons employersSection 3621(3)(A) (42 U.S.C.
			 7384l(3)(A)) is amended by inserting , or a
			 subcontractor of an atomic weapons employer, after an atomic
			 weapons employer.
		5.Expansion of list
			 of beryllium vendorsSection
			 3622 (42 U.S.C. 7384m) is amended—
			(1)by striking
			 Not later than December 31, 2002, the President may, in consultation
			 with the Secretary of Energy, and inserting The Secretary of
			 Energy shall, on or before December 31, 2006, and annually thereafter until
			 December 31, 2010,; and
			(2)by
			 striking the President finds and inserting the Secretary
			 of Energy finds.
			6.Allocation of
			 responsibilities for program administration
			(a)DefinitionParagraph
			 (14) of section 3621 (42 U.S.C. 7384l) is amended by striking
			 the President each place is appears in subparagraph (C) and
			 inserting the Secretary of Health and Human Services.
			(b)Exposure in the
			 performance of dutySection 3623 (42 U.S.C. 7384n) is
			 amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking the President and inserting the Secretary of
			 Health and Human Services;
					(B)in paragraph (2), by striking The
			 President and inserting The Secretary of Health and Human
			 Services; and
					(C)in paragraph
			 (3)(C), by striking past health-related activities (such as
			 smoking),; and
					(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking The President shall through President may
			 designate, and inserting The Secretary of Health and Human
			 Services shall; and
					(B)in paragraph (2), by striking the
			 President and inserting the Secretary of Health and Human
			 Services.
					7.Advisory Board on
			 Radiation and Worker HealthSection 3624 (42 U.S.C. 7384o) is
			 amended—
			(1)by amending
			 subsection (a) to read as follows:
				
					(a)Membership
						(1)Not later than 90
				days after the date of the enactment of the Energy Employees Occupational Illness Compensation Program
				Improvement Act of 2006, the members of the Advisory Board on
				Radiation and Worker Health (referred to in this section as the
				Board), as of the day before the date of enactment of such Act,
				shall be removed from their positions on the Board, and new members of the
				Board shall be appointed in accordance with
				paragraph (2). Any individual who is a
				member of the Board on the day before the date of enactment of such Act, and
				who is removed in accordance with this paragraph, may be reappointed to the
				Board in accordance with
				paragraph (2).
						(2)The Board shall be
				made up of 12 members, and the members shall be appointed as follows:
							(A)Three members shall be appointed by the
				Speaker of the House of Representatives.
							(B)Three members shall be appointed by the
				President of the Senate.
							(C)Three members shall be appointed by the
				minority leader of the House of Representatives.
							(D)Three members shall be appointed by the
				minority leader of the Senate.
							(3)The three members appointed by each
				appointing authority described in
				paragraph (2) shall include one
				representative of the scientific community, one worker representative, and one
				representative of the medical community.
						(4)For each appointment to the Board, the
				appropriate appointing authority shall—
							(A)comply with all
				legal requirements related to Special Government Employees and the appointment
				of such employees, as determined by the Secretary of Health and Human
				Services;
							(B)consult with
				organizations with expertise on worker health issues about such appointment;
				and
							(C)ensure that such
				appointment contributes to a balance of viewpoints and perspectives held by
				members of the Board.
							(5)The term of office of each member of the
				Board shall be three years. No member shall serve more than two terms. A
				vacancy on the Board shall be filled in the manner in which the original
				appointment was made. Upon expiration of a term, a member of the Board shall
				continue to serve until the successor to such member has been appointed. The
				appointment of the replacement member shall be made not later than 60 days
				after the date on which the vacancy occurs. The Secretary of Health and Human
				Services shall—
							(A)prepare a schedule
				for vacancies and appointments, and make such schedule available to the public
				in paper and electronic forms;
							(B)identify the
				appropriate appointing authority listed in
				paragraph (2) who is responsible for
				appointing a member for each vacancy;
							(C)not later than 90 days before the end of a
				term of any member of the Board, provide each appointing authority responsible
				for appointing a replacement member for a vacancy with—
								(i)the number of
				vacancies and expected vacancies, based on member resignations and the
				scheduled expiration of member terms; and
								(ii)the
				representative category (scientific, worker, or medical representative) of each
				member whose position on the Board has been, or is scheduled to be,
				vacated.
								(6)A chair for the
				Board shall be selected from among its members by an annual vote of the members
				who are on the Board as of January 1 of each year.
						(7)The Secretary of Health and Human Services
				may recommend to the appropriate Congressional appointing authority described
				in paragraph (2) that a member of the Board be
				removed as the result of neglect of duty, malfeasance in office, a violation of
				the conditions of the waivers provided under section 208 of title 18, United
				States Code, or a violation of the laws, regulations, policies, or procedures
				related to the activities carried out under this
				Act.
						;
			(2)in subsection (b), by striking the
			 President each place it appears and inserting the Secretary of
			 Health and Human Services;
			(3)in subsection (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)(A)The Secretary of Health
				and Human Services shall provide administrative support to the Board, and shall
				assign staff, as necessary, to facilitate the work of the Board. The Board
				shall have the authority to select contractors and consultants, issue task
				orders, and make budget requests (through the Secretary of Health and Human
				Services) for the annual budget of the Board and its staff.
							(B)The Director of the National Institute for
				Occupational Safety and Health shall appoint a Designated Federal official and
				an Executive Secretary for the Board. The Designated Federal official and the
				Executive Secretary shall be independent of the Federal officials responsible
				for managing and implementing radiation dose reconstruction activities and
				Special Exposure Cohort evaluations under this Act. The Designated Federal
				official shall have the same authorities and responsibilities as the designated
				officer or employee of the Federal Government described in section 10 of the
				Federal Advisory Committee Act (5 U.S.C.
				App.).
							;
				and
				(B)in paragraph (2),
			 by striking The President inserting The Secretary of
			 Health and Human Services;
				(4)in subsection (d), by striking the
			 President and inserting the Secretary of Health and Human
			 Services; and
			(5)by adding at the
			 end the following new subsections:
				
					(g)Legal
				CounselThe Board may secure
				the services of independent legal counsel, in addition to or in lieu of any
				legal counsel provided to the Board by the General Counsel of the Department of
				Health and Human Services.
					(h)Applicability of
				the Federal Advisory Committee ActUnless otherwise provided in this Act, the
				Board shall operate under the provisions of the Federal Advisory Committee Act
				(5 U.S.C. App.), and members of the Board shall be compensated at a daily rate
				of pay for level IV of the Executive Schedule under section 5315 of title 5,
				United States
				Code.
					.
			8.Special Exposure
			 CohortSection 3626 (42 U.S.C.
			 7384q) is amended—
			(1)by striking the President
			 each place it appears and inserting the Secretary of Health and Human
			 Services;
			(2)by striking The President
			 each place it appears and inserting The Secretary of Health and Human
			 Services;
			(3)in subsection (a)(1) by inserting
			 any atomic weapons employer facility, or any combination of such
			 facilities, after any Department of Energy
			 facility;
			(4)in subsection
			 (a)(2), by adding at the end the following sentence: An executive branch
			 agency may submit a review of a petition described in paragraph (3), or
			 comments or recommendations relating to such a petition, to the Advisory Board
			 on Radiation and Worker Health, and such Advisory Board may consider any such
			 review, comments, or recommendations in determining its advice under paragraph
			 (1), as such Advisory Board considers appropriate.;
			(5)in subsection
			 (b)(1), by inserting , based exclusively on information relating to the
			 facility or facilities which are the subject of a petition described in
			 paragraph (a)(3), after it is not feasible;
			(6)in subsection
			 (c)(1), by adding at the end the following sentence: The Advisory Board
			 on Radiation and Worker Health shall transmit to the Secretary of the
			 Department of Health and Human Services, not later than 21 days after the date
			 on which such Advisory Board votes on a recommendation to the Secretary
			 relating to the petition of the class of employees being considered for
			 designation as a member of the Special Exposure Cohort, the formal
			 recommendation of such Advisory Board, and the complete administrative record,
			 relating to such petition.;
			(7)in
			 subsection (c)(2)(A) (as amended by
			 paragraph (1) of this section)—
				(A)by striking
			 Upon receipt by and inserting (1) Upon receipt
			 by;
				(B)by inserting
			 , based solely on the recommendation of such Advisory Board and the
			 complete administrative record, after in which to
			 determine; and
				(C)by adding at the end of subparagraph (A)
			 the following sentences: During such 30-day period the Secretary shall
			 not consider any review, comment, or recommendation relating to the petition by
			 any other executive branch agency, unless such review, comment, or
			 recommendation was submitted to the Advisory Board on Radiation and Worker
			 Health in accordance with subsection (a)(2), and appears on the administrative
			 record of such Advisory Board. The determination by the Secretary shall be the
			 same as the recommendation by such Advisory Board, unless, not later than 30
			 days after the determination, the Secretary issues a formal finding of facts
			 responding to the rationale outlined by such Advisory Board, and using
			 information supported by the administrative record.;
				(8)by redesignating
			 subsection (d) as subsection (h); and
			(9)by inserting after
			 subsection (c) the following new subsections:
				
					(d)Enforcement of
				deadlinesIf the Director of
				the National Institute of Occupational Safety and Health fails to submit a
				recommendation after receipt of a petition to the Advisory Board on Radiation
				and Worker Health in accordance with subsection (c)(1) within the 180-day
				period required by such subsection, the Director of the National Institute of
				Occupational Safety and Health shall promptly notify the petitioner, such
				Advisory Board, the appropriate Congressional committees of jurisdiction, and
				the Congressional delegation of the State in which the facility that is the
				subject of the petition is located of the delay. Such notification shall
				include—
						(1)an explanation for
				the delay;
						(2)the date on which
				the evaluation will be completed;
						(3)the reasons why a
				delay is necessary; and
						(4)any adverse
				consequences of the delay for the petitioner.
						(e)Appeals
						(1)SEC Appeals
				Board establishedThere is
				established, within the Department of Health and Human Services, a 3-member
				Special Exposure Cohort Appeals Board (referred to in this section as the
				SEC Board), to which a petitioner may appeal an adverse Special
				Exposure Cohort designation. The SEC Board shall be appointed by the Secretary
				of Health and Human Services, and shall hear appeals, schedule hearings, take
				evidence, and issue decisions affirming or reversing the adverse Special
				Exposure Cohort designations.
						(2)ProceduresThe
				SEC Board shall review appeals de novo. Unless the petitioner waives the right
				to a formal adjudication and elects an informal proceeding, appeals reviewed by
				the SEC Board shall be conducted on the record, in accordance with the
				Administrative Procedures Act. Not later than 90 days after the date of
				enactment of the Energy Employees
				Occupational Illness Compensation Program Improvement Act of
				2006, the SEC Board shall issue Rules of Procedure for the
				appeals proceedings conducted by such SEC Board. Parties to any appeals
				proceeding under this subsection shall be limited to the Secretary of Health
				and Human Services and the petitioner.
						(3)DecisionsDecisions by the SEC Board shall be final
				agency actions. In the event that the SEC Board renders a decision reversing
				the adverse designation of a petition by the Secretary of Health and Human
				Services, the petition shall be remanded to the Secretary to carry out the
				decision of the Board and it shall be the duty of the Secretary to review such
				decision and, within 30 days of receipt of the remand, to issue a new
				determination regarding the Special Exposure Cohort designation of the
				petitioner upon the basis of the proceedings already had and the record upon
				which said appeal was heard and determined.
						(4)Waiver and
				Appeal of SEC Board decisionsA petitioner may waive the right to appeal
				to the SEC Board, and may seek judicial review of the Secretary’s decision
				under this paragraph. Decisions by the Secretary of Health and Human Services
				relating to a petition for designation as a member of the Special Exposure
				Cohort may be appealed to the appropriate district court in the jurisdiction in
				which the facility that is the subject of the Special Exposure Cohort petition
				is located, or in the jurisdiction where the petitioner resides.
						(f)Availability of
				petitioner informationThe
				Director of the National Institute of Occupational Safety and Health shall,
				upon request, make available to the general public the name and contact
				information of each petitioner under this section.
					(g)Special Exposure
				Cohort petition assistance
						(1)In
				GeneralNot later than 120 days after the date of enactment of
				the Energy Employees Occupational Illness
				Compensation Program Improvement Act of 2006, the Director of the
				National Institute of Occupational Safety and Health shall provide for
				independent technical assistance for petitioners and prospective petitioners
				with respect to preparing and qualifying Special Exposure Cohort petitions, and
				reviewing Special Exposure Cohort evaluation reports. Technical assistance may
				be provided through a cooperative agreement or contract with a nonprofit
				organization or institution of higher education that has expertise in
				occupational safety and heath, and that does not have a conflict of interest,
				as defined in section 3634.
						(2)NoticeThe Director of the National Institute of
				Occupational Safety and Health shall notify petitioners and prospective
				petitioners for designation as members of the Special Exposure Cohort of the
				assistance available under this subsection.
						(3)FundingIn
				any fiscal year, not more than $250,000 of the funds authorized and provided
				for the administration of this Act in such fiscal year shall be used to carry
				out this
				subsection.
						.
			9.Conflicts of
			 InterestSubtitle B (42 U.S.C.
			 3621 et seq.) is further amended by adding at the end of the subtitle the
			 following new section:
			
				3634.Prohibition on
				entities with conflicts of interest
					(a)Conflict of
				interest policyThe Secretary
				of Health and Human Services shall prohibit an entity from participating in or
				performing any of the activities described in
				subsection (b), if such entity—
						(1)has, or has had, a
				personal, organizational, or professional conflict of interest relating to any
				activity carried out under this Act; or
						(2)has, or has had, previous employment or a
				personal or financial relationship that could bias the performance of
				activities under this Act.
						(b)Prohibited
				activitiesAn entity described in paragraph (1) or (2) of
				subsection (a) shall not be employed by
				the National Institute for Occupational Safety and Health (or by its
				contractors or subcontractors of any tier)—
						(1)to perform the following program
				activities, if such entity performed work at or for a Department of Energy or
				atomic weapons employer facility (or for a contractor or subcontractor
				performing work at such facility)—
							(A)prepare, conduct,
				approve, revise, or internally peer review individual radiation dose estimates
				at a Department of Energy or atomic weapons employer facility;
							(B)research, develop, prepare, author, lead a
				team preparing, serve as a site expert for, approve, revise, or internally peer
				review technical basis documents, technical information bulletins, site
				profiles, or other dose reconstruction guidance; and
							(C)research, evaluate, make a recommendation
				relating to, serve as a site expert for, assess, or review a Special Exposure
				Cohort petition, or a revision thereto; or
							(2)to perform any
				other activities the Secretary of Health and Human Services determines are
				prohibited by reason of a conflict of interest described in
				subsection (a)(1) or (2).
						(c)Report and
				disclosure of conflict information
						(1)In
				generalEach contractor, subcontractor, and consultant involved
				with radiation dose reconstruction, technical basis documents, technical
				information bulletins, site profiles, Special Exposure Cohort evaluations,
				epidemiologic research, or development of dose reconstruction methods conducted
				under this Act shall report to the Director of the National Institute for
				Occupational Safety and Health the following:
							(A)The name of the entity, and the employer of
				such entity at the time of the initial report under this subsection, if
				any.
							(B)Functions
				performed under this Act, educational background, a biographical description of
				past and present work at or for the Department of Energy or an atomic weapons
				employer facility (or for a contractor or subcontractor performing work at such
				facility), including a list of responsibilities while employed at such
				facility.
							(C)A list of each
				workers' compensation claim or lawsuit (identified by name) in which any
				individual who is an entity under this section was an expert witness (including
				as a non-testifying expert), and the position such individual held or
				represented in such claim or lawsuit.
							(D)A list of
				facilities and positions for which the entity has a conflict of interest and is
				prohibited from carrying out activities required by this Act.
							(E)Any change in the information required by
				this paragraph during the time such entity is involved with the activities
				described in this subsection.
							(2)Initial and
				periodic reportsA
				contractor, subcontractor, or consultant required to report information to the
				Director of the National Institute for Occupational Safety and Health under
				paragraph (1) shall—
							(A)initially report
				such information—
								(i)not
				later than 15 days after the date of enactment of the
				Energy Employees Occupational Illness
				Compensation Program Improvement Act of 2006; or
								(ii)in the case of
				such an entity that is not involved with an activity described in
				paragraph (1) as of the date of the
				enactment of such Act, on the date that such entity becomes involved with such
				an activity; and
								(B)shall periodically report any changes or
				updates to such information, as the Director may require.
							(3)Disclosure and
				revision by the DirectorThe
				Director of the National Institute for Occupational Safety and Health shall
				disclose to the general public, in paper and electronic format, the information
				reported to the Director under
				paragraph (1). The Director shall
				require contractors, subcontractors, and consultants to periodically revise the
				information reported under
				paragraph (1) to include any changes
				to such information. The Director shall ensure that the information disclosed
				to the general public under this paragraph contains the most recent information
				available to the Director.
						(d)Contracts with
				NIOSH
						(1)No entity that is performing work for the
				National Institute for Occupational Safety and Health or that has entered into
				and is obligated under a contracting arrangement with the National Institute
				for Occupational Safety and Health to conduct activities related to this Act
				shall, at any time during which the entity is performing such work or is so
				obligated—
							(A)perform work at or for the Department of
				Energy or an atomic weapons employer facility (or for a contractor or
				subcontractor performing work at a Department of Energy or an atomic weapons
				employer facility) which involves radiation protection, dose estimation, or
				health physics; or
							(B)solicit new work
				related to radiation protection, dose estimation, or health physics from the
				Department of Energy or an atomic weapons employer (or from contractors or
				subcontractors performing work at a Department of Energy or an atomic weapons
				employer facility).
							(2)Any contractor or subcontractor performing
				work for or obligated under a contracting arrangement with the National
				Institute for Occupational Safety and Health shall disclose in electronic and
				paper form all past contracts that the contractor or subcontractor has entered
				into for performing work at or for the Department of Energy or an atomic
				weapons employer facility (or for a contractor or subcontractor performing work
				at such facility) which involves radiation protection, dose estimation, or
				health physics.
						(e)Disallowance of
				costsAny work product
				performed under a contracting arrangement with the Department of Health and
				Human Services (or any agency or instrumentality thereof) by a contractor,
				subcontractor, or consultant in violation of this section, an agency conflict
				of interest policy, or a contract requirement related to conflict of interest
				shall constitute a breach of such contract, and the costs incurred by such
				contractor, subcontractor, or consultant as a result of the performance of such
				work shall not be allowable costs for purposes of any cost reimbursement
				contract, task order contract, or any other type of contracting
				arrangement.
					(f)No
				waiversThe Secretary of Health and Human Services shall not
				issue any waivers to this section.
					(g)Definition of
				entityFor purposes of this
				section and section 3635, the term entity—
						(1)means—
							(A)any
				individual—
								(i)who
				is or was employed by the Department of Energy or an atomic weapons employer
				(or by a contractor or subcontractor to the Department of Energy or an atomic
				weapons employer); or
								(ii)who served as an expert witness (including
				as a nontestifying witness) in any legal proceeding defending a workers’
				compensation claim related to radiation exposure against the Department of
				Energy (or a contractor or subcontractor of any tier of such agency), or an
				atomic weapons employer; or
								(B)any organization,
				contractor, subcontractor, or consultant (including any employee, agent, or
				official of an organization, contractor, subcontractor, or consultant);
				and
							(2)does not include
				the Advisory Board on Radiation and Worker Health, or any member or employee of
				such Advisory Board.
						3635.Effects of
				conflicts of interest on use of work performedAny dose reconstruction, site profile,
				technical bulletin, or Special Exposure Cohort petition research performed by
				an entity in violation of any provision of
				section 3634, an agency conflict of interest
				policy, or a contract requirement related to conflict of interest shall not be
				considered or used for any purpose relating to—
					(1)the adjudication
				of any claim concerning dose reconstruction of radiation doses received by any
				individual; or
					(2)the consideration or determination of
				whether members of a class of employees may be treated as members of the
				Special Exposure Cohort under section
				3626.
					.
		10.Duties of the
			 Office of OmbudsmanSection
			 3686(c) (42 U.S.C. 7385s–15(c)) is amended—
			(1)in paragraph (1),
			 by inserting subtitle B and after available
			 under;
			(2)by redesignating
			 paragraph (3) as paragraph (5); and
			(3)by inserting after
			 paragraph (2) the following new paragraphs:
				
					(3)To assist individuals in making claims
				under this subtitle.
					(4)To act as advocate on behalf of individuals
				seeking benefits under this
				subtitle.
					.
			11.RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall publish
			 rules to modify the regulations and procedures of the Department of Health and
			 Human Services relating to the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.), to conform the
			 regulations and procedures to the amendments made by this Act.
		
